DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a FIRST NON-FINAL OFFICE ACTION for Application 16/745,946, filed on 02/07/2022, which is a Continuation of Application #16/368,010, filed on 03/28/2019, which is a Continuation of Application #16/022,300, filed on 06/28/2018.      
Claims 1-15 are pending and have been examined.
Claims 16-34 have been withdrawn as the non-elected claims. 




Election/Restrictions
In response to a Restriction Requirement, the applicant has elected Group I, claims 1-15.  The election was made without traverse.  Therefore, Group I, claims 20-34, has been withdrawn as the non-elected claims.
Claims 16-19 are ALSO directed to an invention that is independent or distinct from the invention originally claimed.  The examiner made a TYPOGRAPHICAL ERROR in including claims 16-19 in Group I.  But, the examiner points out that the description of the two groups, which includes the generation and training of a model in Group 1 and the post communication delivery and analysis followed by updating of the affinity language of Group 2, clearly describes what would correspond to claims 16-19 being in Group 2.  Further, claims 16-19 WERE included in Group 2.  
Since the applicant has already elected Group 1, and claims 16-19 were also included and clearly meant to be associated with Group 2, claims 1-15 have been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 16-19 are also withdrawn from consideration as being drawn to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  
If the applicant wishes to traverse the restriction by original presentation of claims 16-19, the examiner will consider the traversal since they were not already elected without traverse.  However, the examiner is of the opinion that claims 16-19 clearly, per the description and rationale put forth in the restriction requirement, belong to Group 2 and not Group 1.  The examiner further invites the applicant to amend the claims to incorporate some or all of the subject matter of claims 16-34 into independent claims 1 and 8 if they so desire.



Claim Rejections - 35 USC § 112


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.




Claims 1 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Specifically, the claims include “producing at least one model based on multiple linguistic features of the multiple input samples” and “generating, based on the at least one model, affinity language for communicating with a target audience.”  However, while the filed specification gives general broad descriptions of the types of techniques that could be used and the types of models that could be generated, such as at paragraphs [0047], [0055], and [0071], there is no description of the actual methodology to get from point A (identifying linguistic features in the input samples) to point B (producing a model) and then how “based on the model”, since we do not have a specific description of what the model even is composed of or how it was generated, we get to point C (generating affinity language).  All we know is that a model is produced with some kind of training or machine learning using linguistic features, and then based on this broad “model” affinity language is generated.  In the paragraphs quoted alone there are multiple general techniques listed for the various aspects, none of which detail specifically how those techniques would be used.
Therefore, claims 1 and 8 lack sufficient written description to show possession of the invention, the claims are at best an ipsis verbis recitation of the description in the specification (see MPEP 2161.01 referring to Lizard Tech), and appropriate correction is required.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The rationale for this finding is explained below. 
Per Step 1 of the analysis, in the instant case, independent claim 1 is directed to a method.  A method, or process, is a statutory category for patentability.  Claim 8 is directed to a non-transitory computer-readable medium.  Therefore, the claim is interpreted to be directed to an article of manufacture, which is a statutory category for patentability.  Further, the claim is in conformity with the Kappos Memorandum of 2010 regarding medium claims, as it includes the limitation “non-transitory.”    
Per Step 2A, Prong 1 of the analysis, the examiner now identifies any abstract ideas that the claims are directed to.  The independent claims are directed to “identifying multiple input linguistic features by identifying a separate linguistic feature for each input sample of the  multiple input samples, producing at least one model based on the multiple linguistic features of the multiple input samples, generating, based on the at least one model, affinity language for communicating with a target audience, and causing the affinity language to be incorporated into a communication to be made accessible to the target audience via the media channel.”  The claims are determined to be directed to an abstract idea, namely a mental process.  A human operator could analyze the linguistic features of the acquired input samples, produce a basic model, such as a hierarchy tree, a graph, or other useable model for themselves or other analyzers, generate specific language for the target audience based on the analysis, and 
Per Step 2A, Prong 2 of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, integrate the abstract idea into a practical application.  Claim 8 includes a processor.    However, the processor is considered a generic recitation of a technical element, as the component is recited at a high level of generality and is not directed to a particular machine or transformation (see MPEP 2106.05 (b) and (c)).  The processor is  being used as a tool to automate the abstract idea.  Therefore, the use of the processor is not considered an integrating of the abstract idea into a practical application.  The claims also include acquiring of multiple input samples.  This additional element, absent any further detail, is considered “receiving and/or transmission of data over a network,” listed in the MPEP 2106.05 (d) (ii) as an example of conventional computer functioning (see “receiving or transmitting data over a network” citing Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Therefore, this step is not considered to integrate the abstract idea into a practical application.  
Per Step 2B of the analysis, the examiner must now consider if the claims, either individually or as a whole ordered combination, include limitations that are “significantly more” than the abstract idea because the claims include one or more of an improvement to another technology, and improvement to the technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  This would include elements that are more than what is considered to be “well-understood, routine, and Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Therefore, this step is not considered significantly more.  
When considered as an ordered combination, the examiner sees only the logical steps necessary to carry out the abstract idea, namely receiving of the multiple input samples, analyzing the samples, generating the model, using the model to select affinity language for the target audience, and generating the communication with the incorporated affinity language.  The examiner does not find anything in the combination of elements that would be sufficient to be considered “significantly more" than what is well-understood and conventional in the computer and related arts.  So, the consideration of the ordered combination do not change the status of the claims as "not having significantly more than the abstract idea itself."
When considering the dependent claims, claim 2 is considered part of the abstract idea, as the human operator making a judgment could conclude a linguistic or psychographic characteristic.  Claims 3 and 4 are considered conventional computer functioning as the computer is simply automating very common techniques of character recognition and language processing operations.  The examiner takes Official notice that it is old and well known to perform such operations on audio or written input samples, and such Symantec and TLI Communications and “sending messages over a network” citing buySAFE v Google).  Claim 6 is considered part of the abstract idea, as no training of a model based on the training set or any kind of updating or feedback loop takes place at all, but the claims only describe a training set being created.  Claim 7 further limits the attributes to a linguistic or psychographic attribute.  This limitation is considered insignificant extra-solution activity, as the type of attribute does not change the analysis of the input samples (see MPEP 2106.05 (g)).  Claims 11-14 are considered part of the abstract idea, as the types of responses or characteristics or the commonalities between source and target audiences do not change the ability of the human operator to analyze the data and make a judgment and there is no integrated use of technology that would set these steps apart from a mental process.  The other dependent claims mirror the independent and dependent claims already discussed above.   
Therefore, claims 1-15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. Vs. CLS Bank International et al., 2014 (please reference link to updated publically available Alice memo at http://www.uspto.gov/patents/announce/alice_pec_25jun2014.pdf) and more recently  https://www.federalregister.gov/articles/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility.   



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Linden, et al., Pre-Grant Publication No. 2013/0332308 A1 in view of Kaufmann, et al., Pre-Grant Publication No. 2018/0189628 A1 and in further view of Tunguz-Zawislak (hereby “Tunguz”) et al., Pre-Grant Publication No. 2008/0004959 A1.
Regarding Claims 1 and 8, Linden teaches:
A computer-implemented method (medium) comprising: 
acquiring multiple input samples corresponding to a source audience (see [0022], [0036], [0038], and [0047]-[0050] in which input samples include images, texts, videos, posts, etc.)
identifying multiple linguistic features by identifying a separate linguistic feature for each input sample of the multiple input samples 
generating affinity language for communicating with a target audience (see [0022], [0046]-[0052], [0056]-[0057], and [0063]-[0065] in which affinity language associated with the linguistic features, such as linguistic features such as specific phrases regarding a birthday or a birth are used, based on the input samples of multiple users, to match those phrases to specific affinity language, such as birthday or birth of child, based on previous users intending to indicate those events when using the specific linguistic features,  and then the affinity language is used to match advertisement gift content to the target users)
Linden, however, does not appear to specify:
producing at least one model based on the multiple linguistic features of the multiple input samples
generating, based on the at least one model, affinity language for communicating with a target audience
Kaufmann teaches:
producing at least one model based on the multiple linguistic features of the multiple input samples (see Abstract, [0038], [0040]-[0041], and [0045]-[0047] in which a model is generated and trained based on multiple previous user responses in order to generate affinity language corresponding to the linguistic features of various responses)
generating, based on the at least one model, affinity language for communicating with a target audience (see Abstract, [0038], [0040]-[0041], and [0045]-[0047] in which a model is generated and trained based on multiple previous user responses in order to generate affinity language corresponding to the linguistic features of various responses, and the affinity language is used to communicate with a target audience that is seeking specific search queries)
Kaufmann with Linden because Linden already teaches using a model for affinity prediction such as in [0066], but does not teach generating a model based on the linguistic features, and training and using a model allows for more efficient use of large amounts of historical data in order to identify reliable patterns in the data.
 
Linden and Kaufmann, however, does not appear to specify:
causing the affinity language to be incorporated into a communication to be made accessible to the target audience via a media channel
Tunguz teaches:
causing the affinity language to be incorporated into a communication to be made accessible to the target audience via a media channel (see Figures 6 and 8 and [0032]-[0036], [0045]-[0048], and [0057] in which specific affinity language corresponding to the profiles of members of such as a hobby group are used in an advertisement advertising the profile to another target member)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Tunguz with Linden and Kaufmann because Linden already teaches advertising to a target member based on the affinity language in such as [0081], and Kaufmann already uses the affinity language in a communication, such as a suggested further search query, and using affinity language in the actual advertisement would likely catch the target user’s attention due to the familiarity with the language, making for a more effective advertisement.
 




Regarding Claim 2, the combination of Linden, Kaufmann, and Tunguz teaches:
the computer-implemented method of claim 1
Kaufmann further teaches:
wherein the at least one model includes a linguistic model and a psychographic model (see Abstract, [0038], [0040]-[0041], and [0045]-[0047] in which a linguistic model is generated and trained based on multiple previous user responses in order to generate affinity language corresponding to the linguistic features of various responses, and the affinity language is used to communicate with a target audience that is seeking specific search queries)
**The Examiner notes that there is no specific definition of a “linguistic model” in the filed specification, but only broad examples known in the art; therefore the broadest reasonable interpretation is take in the examination of this claim**
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Kaufmann with Linden because Linden already teaches using a model for affinity prediction such as in [0066], but does not teach using a linguistic model, and using a linguistic model allows for more efficient use of large amounts of historical data in order to identify reliable patterns in the data.


Regarding Claim 3, the combination of Linden, Kaufmann, and Tunguz teaches:
the computer-implemented method of claim 1
Linden further teaches:
wherein each input sample of the multiple input samples includes audio media 
wherein said identifying comprises: performing a language processing operation on the multiple input samples to identify words spoken in each input sample (see [0050] in which NLP is used to analyze the text from the audio input or other inputs)

Regarding Claim 4, the combination of Linden, Kaufmann, and Tunguz and teaches:
the computer-implemented method of claim 1
Linden further teaches:
wherein each input sample of the multiple input samples includes video media (see [0046]-[0050] in which there are multiple input samples, especially [0048] and [0050] which teach the input sample being video 
wherein said identifying comprises: performing a character recognition operation on the multiple input samples to identify words written in each input sample, a language processing operation on the multiple input samples to identify words spoken in each input sample, or  any combination thereof (see [0050] in which NLP, object recognition, and other techniques are used to analyze the video input samples)

Regarding Claim 5, the combination of Linden, Kaufmann, and Tunguz teaches:
the computer-implemented method of claim 1
Tunguz further teaches:
incorporating the affinity language into the communication and publishing the communication on the media channel, thereby causing the communication to be presented to the target audience (see Figures 6 and 8 and [0032]-[0036], [0045]-[0048], and [0057] in which specific affinity language corresponding to the profiles of members of such as a hobby group are used in an advertisement advertising the profile to another target member)
Tunguz with Linden and Kaufmann because Linden already teaches advertising to a target member based on the affinity language in such as [0081], and Kaufmann already uses the affinity language in a communication, such as a suggested further search query, and using affinity language in the actual advertisement would likely catch the target user’s attention due to the familiarity with the language, making for a more effective advertisement.


Regarding Claim 6, the combination of Linden, Kaufmann, and Tunguz teaches:
the computer-implemented method of claim 1
Kaufmann further teaches:
acquiring multiple reference samples from at least one reference source (see at least [0040])
labeling each reference sample of the multiple reference samples with at least one attribute (see [0041]-[0043])
creating a training set from the labeled reference samples (see [0040]-[0043])
wherein said generating is based on a comparison of the at least one model to the training set (see [0040]-[0043] and [0046]-[0047])
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Kaufmann with Linden because Linden already teaches using a model for affinity prediction such as in [0066], but does not teach training and using a  model, and using labeled reference data to train the model would allow for a trained model to be developed prior to current campaign data needing to be used, allowing for 

Regarding Claim 7, the combination of Linden, Kaufmann, and Tunguz teaches:
the computer-implemented method of claim 6
Kaufmann further teaches:
wherein each attribute of the at least one attribute is a linguistic attribute or a psychological attribute (see [0046] in which the labels can include linguistic attributes such as parts of speech, named entities, entity types, tone, etc.)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Kaufmann with Linden because Linden already teaches using a model for affinity prediction such as in [0066], but does not teach training and using a  model, and using labeled reference data to train the model would allow for a trained model to be developed prior to current campaign data needing to be used, allowing for use of the model with even the earlier campaign targeting since the model has already been initially trained.

Claims 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Linden, et al., Pre-Grant Publication No. 2013/0332308 A1 in view of Kaufmann, et al., Pre-Grant Publication No. 2018/0189628 A1 and in further view of Tunguz-Zawislak (hereby “Tunguz”) et al., Pre-Grant Publication No. 2008/0004959 A1 and in further view of Jaidka, et al., Patent No. 10,878,433 B2.
Regarding Claim 9, the combination of Linden, Kaufmann, and Tunguz teaches:
the…medium of claim 8
Linden, Kaufmann, and Tunguz, 
producing a psychographic model for the source audience based on the first linguistic feature
Jaidka teaches:
producing a psychographic model for the source audience based on the first linguistic feature (see Abstract, Figure 1, Column 4, lines 25-51 and Column 8, lines 26-61)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Jaidka with Linden, Kaufmann, and Tunguz because Linden already teaches using a model for affinity prediction such as in [0066] and Kaufmann already uses training of a linguistic model, and producing a psychographic model based on the linguistic analysis allows for comparison of personas of audiences which when advertising products could be more valuable than just linguistic analysis.  

Regarding Claim 10, the combination of Linden, Kaufmann, Tunguz, and Jaidka teaches:
the…medium of claim 9
Kaufmann further teaches:
wherein the affinity language is generated based on the linguistic model (see Abstract, [0038], [0040]-[0041], and [0045]-[0047] in which a linguistic model is generated and trained based on multiple previous user responses in order to generate affinity language corresponding to the linguistic features of various responses, and the affinity language is used to communicate with a target audience that is seeking specific search queries)
**The Examiner notes that there is no specific definition of a “linguistic model” in the filed specification, but only broad examples known in the art; therefore the broadest reasonable interpretation is take in the examination of this claim**
Kaufmann with Linden because Linden already teaches using a model for affinity prediction such as in [0066], but does not teach using a linguistic model, and using a linguistic model allows for more efficient use of large amounts of historical data in order to identify reliable patterns in the data.
Jaidka further teaches:
a psychographic model  (see Abstract, Figure 1, Column 4, lines 25-51 and Column 8, lines 26-61)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Jaidka with Linden, Kaufmann, and Tunguz because Linden already teaches using a model for affinity prediction such as in [0066] and Kaufmann already uses training of a linguistic model, and producing a psychographic model based on the linguistic analysis allows for comparison of personas of audiences which when advertising products could be more valuable than just linguistic analysis.  


Regarding Claim 11, the combination of Linden, Kaufmann, and Tunguz teaches:
the…medium of claim 8
Linden teaches:
identifying the target audience to which the communication is to be presented (see [0056] and [0081])
Linden, Kaufmann, and Tunguz, however, does not appear to specify:
wherein the target audience shares a characteristic in common with the source audience
Jaidka 
wherein the target audience shares a characteristic in common with the source audience (see Abstract, Figure 1, Column 4, lines 25-51 and Column 8, lines 26-61 in which target audiences share a psychographic profile similarity with the source audience)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Jaidka with Linden, Kaufmann, and Tunguz because Linden already teaches using a model for affinity prediction such as in [0066] and Kaufmann already uses training of a linguistic model, and target audience similarity to a source audience based on a psychographic model allows for comparison of personas of audiences which when advertising product promotions which would make the advertisement more effective based on source audience past responses.   

Regarding Claim 12, the combination of Linden, Kaufmann, Tunguz, and Jaidka teaches:
the…medium of claim 11
Jaidka further teaches:
wherein the characteristic is an interest in a product (see Column 5, lines 1-27 and Column 6, lines 13-42)
wherein each member of the source audience Is a past purchaser of the product (see Column 5, lines 19-27 in which the source audience is past purchasers of the product)
wherein each member of the target audience is a potential purchaser of the product (see Column 5, lines 27-40 in which the target audience is potential purchasers of the product)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Jaidka with Linden, Kaufmann, and Tunguz because Linden already teaches using a model for affinity prediction such as in [0066] and the source audience and target 

Regarding Claim 13, the combination of Linden, Kaufmann, and Tunguz teaches:
the…medium of claim 8
Linden further teaches:
wherein the communication is an advertisement for a product (see [0081])
Linden, Kaufmann, and Tunguz, however, does not appear to specify:
wherein the desired response is a purchase of the product
Jaidka teaches:
wherein the communication is an advertisement for a product and wherein the desired response is a purchase of the product (see Column 5, lines 19-40)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Jaidka with Linden, Kaufmann, and Tunguz because Linden already teaches an advertisement for a product with a purchase suggestion in [0081], and an explicit desire to get the user to purchase the product as the goal of the advertisement allows for more focused optimization of the campaign based on the single goal.

Regarding Claim 14, the combination of Linden, Kaufmann, and Tunguz teaches:
the…medium of claim 8
Linden, Kaufmann, and Tunguz, however, does not appear to specify:
wherein the target audience and the source audience share at least one member in common
Jaidka 
wherein the target audience and the source audience share at least one member in common (see Figure 1 and Column 7, lines 12-30 in which the source audience is #104, and in which the targeted audiences include #118 which is a subset of source audience #104, and target audience #120, which is composed of different users than those in source audience #104)
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Jaidka with Linden, Kaufmann, and Tunguz because Linden and Kaufmann already teach target audiences, and the target audience having one or more common members with the source audience allows for targeting past purchasers when they may be ready for a repeat purchase or the product is one that a past purchaser would likely purchase in a sequential order of purchases such as a user buying a laptop and then likely buying a printer.  

Regarding Claim 15, the combination of Linden, Kaufmann, and Tunguz teaches:
the…medium of claim 8
Linden, Kaufmann, and Tunguz, however, does not appear to specify:
acquiring a second set of input samples corresponding to the target audience
determining an effect of the communication on behavior of the target audience by examining the second set of input samples
Jaidka teaches:
acquiring a second set of input samples corresponding to the target audience and determining an effect of the communication on behavior of the target audience by examining the second set of input samples (see Abstract, Column 5, lines 1-44, Column 7, lines 12-34 in which the model is trained with a source audience and the target audience can include both new users and users included in the source audience; the 
It would be obvious to one of ordinary skill in the art at the timing of filing of this application to combine Jaidka with Linden, Kaufmann, and Tunguz because Linden and Kaufmann already teach training of models, and a second set of input samples from a target audience would allow for further training and optimization of the model based on the new data.


Conclusion
The following prior art references were not relied upon on this office action but is considered pertinent to the applicant’s invention:
Gauri, Pre-Grant Publication No. 2010/0042476 A1- psychographic profiles are built based on responses of past users and used to identify the likelihood of response to an advertisement based on similarity of psychological profiles and advertisements are targeted to those users accordingly
Zhu, et al., Pre-Grant Publication No. 2017/0161794 A1- a model is trained to determine likelihood of user response based on various advertisement creatives, and those creatives that are above a threshold response are added to the advertisements for targeting; the creatives do not include affinity language or language in general

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682